           Case 1:21-cv-02824-GHW Document 21 Filed 08/10/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 08/10/2021
----------------------------------------------------------------- X
                                                                  :
MERCY CASTILLO, JESSICA LORA, and                                 :
ULISES RODRIGUEZ, individually and on behalf of all :
others similarly situated,                                        :        1:21-cv-02824-GHW
                                                  Plaintiffs, :
                                                                  :             ORDER
                              - against -                         :
                                                                  :
“EL SAN JUAN” CITY ISLAND ON 5TH AVE :
LLC, MANUEL VIDAL, and JOSEFINA VIDAL, :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Plaintiffs’ August 4, 2021 request for an extension of time to apply for an order to show

cause as to why default judgment should be granted, Dkt. No. 19, is granted. Any application for an

order to show cause as to why default judgment should be granted is due no later than September 6,

2021.

         Plaintiffs are directed to serve this order on Defendants and to retain proof of service.

         The Clerk of Court is directed to terminate the motion pending at Dkt. No. 19.

         SO ORDERED.

Dated: August 10, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
